DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 	Claim(s) 1-2 and 6-23 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 3-5 is/are acknowledged as cancelled.



Response to Arguments
Double Patenting
I. With respect to the provisional rejection of Claim(s) 1-2 and 6-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-22 of copending Application No. 14/757,193 in view of: (i) US 2010/0056819 to Jang, et al., the Remarks rely on incorporation of a dependent claim, objected to as allowable but dependent upon a rejected base claim. (Remarks of 5/16/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-2 and 6-23 under 35 U.S.C. 103 as being unpatentable over US 2017/0158513 to Zhamu, et al. in view of: (i) US 2010/0056819 to Jang, et al., the Remarks rely on incorporation of a dependent claim, objected to as allowable but dependent upon a rejected base claim. (Remarks of 5/16/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1-2 and 6-23 allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736